Franklin App. No. 95APE08-1033. On December 2, 1996, appellees filed a motion to vacate this court’s entry granting a stay of execution of judgment dated November 22, 1996. Appellees’ motion does not meet the provisions for filing a motion to vacate under S.Ct.Prac.R. XIV(4)(C) because appellees filed a response to appellants’ motion for stay prior to this court’s action on the motion for stay. Appellees’ motion is, in substance, a request for reconsideration of this court’s action and, as such, is prohibited by S.CtPrae.R. XI(2). Accordingly,
IT IS ORDERED by the court that appellees’ motion to vacate the entry granting a stay of execution be, and hereby is, stricken.